Citation Nr: 0737839	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  03-22 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an initial compensable evaluation for the 
service-connected residuals of a 4th cranial nerve palsy with 
diplopia, status post strabismus surgery.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1979 to 
October 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the RO 
that, in pertinent part, granted service connection for 
residuals of a 4th cranial nerve palsy with diplopia, status 
post strabismus surgery, and evaluated the condition as 
noncompensable.  

Because the veteran's increased rating claim involves the 
propriety of the initial evaluation assigned, the Board has 
characterized the claim as indicated on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In this regard the Board notes that because the assigned 
evaluation does not represent the maximum rating available 
for this disability, the veteran's claim challenging the 
initial evaluation remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  



FINDINGS OF FACT

The service-connected residuals of 4th cranial nerve palsy is 
shown to be productive of manifestation of visual vertigo on 
exposure to flickering lights and certain head positions.  



CONCLUSION OF LAW

The criteria for the assignment of a 10 percent evaluation 
for the service-connected residuals of a 4th cranial nerve 
palsy have been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.20, 4,84a, 4.87, 4.124a; Diagnostic 
Codes 6090, 6204, 8003 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In letters dated in April 2001, and February and April 2006, 
the RO provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
his claim, including notice regarding the disability rating 
and effective date.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The veteran was also generally invited to send information or 
evidence to VA that may support his claim, was advised of the 
basic law and regulations governing his claim, the basis for 
the decisions regarding his claim, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  

In this regard, the Board notes that, with respect to the 
veteran's increase rating claim, the Board observes that in 
Dingess v. Nicholson, the Court recently held that upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim for 
service connection, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is required with respect to 
the veteran's claim for initial higher disability rating for 
residuals of a 4th cranial nerve palsy; and under the 
circumstances, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical and treatment records, VA examinations, and 
statements submitted by the veteran and his representative in 
support of the claim.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II.  Increased evaluation for residuals of a 4th cranial 
nerve palsy.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Finally, when an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localizations and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

In this case, the service-connected residuals of a 4th 
cranial nerve palsy has been evaluated as noncompensable 
under Diagnostic Code 6090.  Under this code, diplopia will 
be rated as to equivalent visual acuity, with central of 20 
degrees being evaluated as visual acuity of 5/200; 21 to 30 
degrees being evaluated as 15/200, 20/100 or 20/70 depending 
on whether the eye is down, lateral, or up; and 31 to 40 
degrees being evaluated as visual acuity of 20/200, 20/70 or 
20/40, depending on whether the eye is down, lateral, or up.  
Note 1 to this code states that correct diagnosis reflecting 
disease or injury should be cited.  

The veteran's medical records also indicate that the veteran 
suffers from some residual visual vertigo status post 
strabismus surgery.  Diagnostic Code 6204 covers peripheral 
vestibular disorders.  Under this code occasional dizziness 
is evaluated as 10 percent disabling, and dizziness and 
occasional staggering is evaluated as 30 percent disabling.  
A note to this code states that objective findings supporting 
the diagnosis of vestibular disequilibrium are required 
before a compensable evaluation can be assigned under this 
code.  

The Board also notes that the veteran was diagnosed with 4th 
nerve palsy secondary to a brain tumor on the left, with 
strabismus and strabismus surgery.  Diagnostic Code 8003 
evaluates benign tumors of the central nervous system as 60 
percent disabling, and residuals at a minimum of 10 percent 
disabling.  

The medical evidence in this case consists of a VA eye 
examination dated in November 2005, a VA outpatient eye 
examination dated in March 2001, and private treatment notes.  

The March 2001 VA treatment note indicated that the veteran 
had 4th nerve palsy secondary to a brain tumor on the left 
with strabismus and strabismus surgery.  The veteran reported 
that, when he tilted his head to the right he had no double 
vision, but when he kept his head upright he would 
occasionally have double vision.  

Upon examination, the veteran was noted to have normal vision 
and no evidence of tropia  or phoria.  The veteran was also 
found to have normal fundus OU.  The physician noted an 
impression of history of 4th nerve palsy secondary to brain 
tumor in the left and history of strabismus surgery in the 
left.  There was no obvious tropia or phoria, and the veteran 
was noted to have good fusion and no double vision upon 
examination.  

The VA physician did note, however, that the veteran reported 
that, when he was tired or in certain head positions, he 
experienced some oblique vertical diplopia that was binocular 
in nature.  

The November 2005 VA examiner noted that the veteran had no 
visual complaints, but a question of diplopia.  An ophthalmic 
examination, including a full dilated eye examination, was 
performed. The examination revealed uncorrected visual acuity 
of 20/30 OD and 20/20 OS.  Best corrected visual acuity was 
20/20 OD and 20/20 OS.  Myopia and astigmatism were noted.  

There was normal fundus examination OU, and Goldmann visual 
field demonstrating normal fields OU.  The intraocular 
pressures of 15 mmHg left eye, and 16mmHg right eye, were 
noted to be within normal limits.  Best corrected far vision 
was not worse than 5/200 OU, and the examiner noted that the 
eyes revealed no diplopia or Keratoconus.  

After the examination, the examiner stated that, overall, the 
veteran had no diagnosis of diplopia, but did have a 
diagnosis of myopia/astigmatism.  He was noted to have normal 
visual fields per the Goldmann Perimeter charts with no 
clinically significant constriction.  

The medical records also contain the report of the veteran's 
private physician indicating that the veteran had residual 
vertigo on exposure to flickering lights and certain head 
positions.  This was noted to be visually evoked vertigo.  
The physician stated that this was a residual consequence of 
the veteran's brain tumor and strabismus surgery.  

Based on the foregoing, the Board finds that a 10 percent 
evaluation is warranted for the veteran's service-connected 
residuals of a 4th cranial nerve palsy with diplopia, status 
post strabismus surgery.  

In this case, a review of the possible relevant Diagnostic 
Codes indicates that an evaluation under Diagnostic Code 8003 
is most appropriate in this case.  The veteran was diagnosed 
with a brain tumor in service and underwent strabismus 
surgery.  He was then diagnosed with 4th nerve palsy and has 
been noted to have visual vertigo on exposure to flickering 
lights and certain head positions.  

Under Diagnostic Code 8003, residuals of benign tumors are 
rated on residuals and will be assigned a minimum evaluation 
of 10 percent.  The veteran has been noted to have occasional 
visual vertigo as result of his disability.  

By analogy to Diagnostic Code 6204, occasional dizziness is 
evaluated as 10 percent disabling.  Because there is no 
evidence that the veteran's vertigo is anything other than 
occasional and does not produce occasional staggering, a 
higher evaluation is not warranted.  

The veteran also indicated that he had some diplopia as a 
result of his disability.  This was by the veteran's history 
only, however, as neither eye examiner found diplopia upon 
examination.  To warrant an evaluation under Diagnostic Code 
6090, a finding of diplopia is needed.  In addition, the 
veteran has been noted to have essentially normal eyesight.  

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating," as 
addressed by the Court in Fenderson, would be in order.  

The Board finds that the 10 percent evaluation reflects the 
highest degree of impairment shown since November 1, 2000, 
the effective date of the grant of service connection.  As 
such, the 10 percent evaluation should be effective since 
that time.  Therefore, there is no basis for staged rating in 
the present case.  

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
disability, so as to warrant referral to the RO for 
consideration of an assignment of a higher evaluation on an 
extra-schedular basis.  

In this regard, the Board notes that there is no showing that 
the veteran's disability has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluations) for any period since service connection 
was established, there is no showing that the veteran's 
disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  




ORDER

Subject to the regulations governing payment of VA monetary 
benefits, an increased rating of  10 percent for the service-
connected residuals of a 4th cranial nerve palsy, status post 
strabismus surgery, is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


